DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Previously, this Office issued a Non-Final Rejection on 12/01/2020.
	This Final Rejection is in response to the claim set and remarks filed by the Applicant on 02/16/2020. 
Claim(s) 2 is/are canceled. 
Claims 14–18 are withdrawn because they encompass a nonelected invention.
Therefore, claim(s) 1 and 3 – 13 is/are pending and is/are addressed below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are.
Claim 1’s recitation of " for controlling a temperature of a flow channel between an outlet of a bioprinting material container of a bioprinter and a nozzle of the bioprinter, such that the temperature of the flow channel conforms to a desired temperature of a biological printing material;" 
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that the above limitation requires a flow channel in physical which can be heated or cooled by a container temperature control system or equivalents thereof. This is consistent with a similar structure illustrated in Figure 4 at 31 and discussed in the first full paragraph on page 19 of the Applicant’s original specification, filed on 06/29/2018 and annotated “Substitute Specification – Marked-up Version.”
Please note that claim 11's recitation of "the flow channel temperature control system comprises a flow channel heat conducting block, provided on an outer periphery of a flow channel between the outlet of the bioprinting material container" is sufficient structure to rebut this presumption. Therefore, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is not presumed to be invoked with respect to the relevant limitation in claim 11.
Claim 1’s recitation of "a heat exchange device, for exchanging heat with the bioprinting material container, so as to control the temperature of the 
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that the above limitation requires a semiconductor refrigeration system or equivalents thereof. This is consistent with Figure 4’s item 12 as discussed on page 12’s last two full paragraphs of the Applicant’s original specification, filed on 06/29/2018 and annotated “Substitute Specification – Marked-up Version.”
Claim 3’s recitation of "a heat exchange member … configured to heat or cool the bioprinting material container;"
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that the above limitation requires a semiconductor refrigeration system or equivalents thereof. This is consistent with Figure 4’s item 12 as discussed on page 12’s last two full paragraphs of the Applicant’s original specification, filed on 06/29/2018 and annotated “Substitute Specification – Marked-up Version.”
Please note that claim 13’s recitation of "the heat exchange member comprises a semiconductor refrigeration slice" is sufficient structure to rebut this presumption. Therefore, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is not presumed to be invoked with respect to the relevant limitation in claim 13.
Claim 3’s recitation of "a heat dissipation device … for transferring heat between the heat exchange member and the environment;"
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that the above limitation requires a structure similar to that illustrated in Figure 1 – 4’s 13 and 131 or equivalents thereof. This is consistent with page 15 of the Applicant’s original specification, filed on 06/29/2018 and annotated “Substitute Specification – Marked-up Version.”
Please note that claim 5’s recitation of "a heat sink assembly" is sufficient structure to rebut this presumption. Therefore, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is not presumed to be invoked with respect to the relevant limitation in claim 13.
Claim 7’s recitation of "a radiation temperature detection and control device, for detecting a temperature of the heat sink assembly, controlling whether the radiation fan is turned on and adjusting a rotation speed of the radiation fan according to a difference between the temperature of the heat sink assembly and a temperature of the environment;"
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that the above limitation requires a heat sensor configured to detect a heat sink assembly coupled with the controller configured to carry out the intended use claimed or 
Claim 8’s recitation of "a container temperature detection and control device, for detecting a temperature of the bioprinting material container and feeding the detected temperature back to the heat exchange device to form a closed loop control of the temperature of the bioprinting material container;"
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that the above limitation requires a sensor configured near a reservoir capable of housing a bio printing material container and he closed loop controller which modifies the temperature based on the detected temperature or equivalents thereof. This is consistent with page 13 of the Applicant’s original specification, filed on 06/29/2018 and annotated “Substitute Specification – Marked-up Version.”
Claim 9’s recitation of "a nozzle temperature control system for controlling a temperature of the nozzle of the bioprinter, such that a temperature of the nozzle conforms to the desired temperature of the biological printing material;"
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that the above limitation requires a nozzle heat conducting block or equivalents thereof. This is consistent with page 19 of the Applicant’s original specification, filed on 06/29/2018 and annotated “Substitute Specification – Marked-up Version.”
However, the recitation of "the nozzle temperature control system comprises a nozzle heat conducting block provided on an outer periphery of the nozzle" in claim 10 recites sufficient structure to rebut the presumption;" Therefore, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is not presumed to be invoked with respect to the relevant limitation in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, and 8–12 is/are rejected under 35 U.S.C. 103 as being unpatentable over PANG PG Publication No. 20180243478 in view of TEUNG PG Publication No.  20030128267 (of record).
	As to claim 1, PANG discloses a bioprinter temperature control system, comprising: 
a flow channel temperature control system (both Figure 1’s 25 discussed at ¶52 and Figure 2’s 44 discussed at ¶54 meet this limitation), for controlling a temperature of a flow channel (Figure 2, from 22 to 28) between an outlet of a bioprinting material container (20) of a PANG¸ by disclosing the flow channel temperature control system which is physically contacting a container temperature control system 43, is consisted red to arrive at such that the temperature of the flow channel conforms to a desired temperature of a biological printing material (see Claim Interpretation section above). 	
PANG further discloses a container temperature control system (Figure 1, 43; ¶ 54) comprising a heat exchange device (45), for exchanging heat with the bioprinting material container (14), so as to control the temperature of the bioprinting material container to conform to the desired temperature of the biological printing material in the bioprinting material container (14). PANG’s heat exchange member is a Peltier cooling-and-heating element (¶54). One of ordinary skill in the art would understand that a Peltier cooling-and-heating element is a functional equivalent to the semiconductor refrigeration devices disclosed by the Applicant (see Page 12 of Applicant’s original specification, filed on 06/29/2018 and annotated “Substitute Specification – Marked-up Version.)  Therefore, PANG’s heat exchange member meets the claimed heat exchange member. (see Claim Interpretation section above).
	However, PANG is silent to how the heat exchange device is mounted with respect to the bioprinting material container. 
Therefore, PANG’s general teaching fails to disclose a first heat equalizing plate, provided between the bioprinting material container and the heat exchange device, wherein the first heat equalizing plate is configured to uniformly transfer heat between the heat exchange device and the bioprinting material container. 
	TEUNG teaches a first heat equalizing plate (Figure 5, 520), provided between a material container (510) and a heat exchange device (580; ¶46), wherein the first heat equalizing plate is 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of TEUNG with the general disclosure of PANG for the benefit of a way to mount the heat exchange device relative to the printing material container in a thermally conductive manner (as taught by TEUNG at ¶46). The above combination would arrive at PANG’s Peltier cooling-and-heating element (45, ¶54) mounted on a copper plate. 
As to claim 8, PANG and TEUNG make obvious the bioprinter temperature control system according to claim 1.
PANG further discloses a control system (37; ¶53) and that one purpose of the temperature controlled enclosure is to control the temperature of the bioink 22 (e.g., cells and/or matrix) at a desired level, which is cold most of time and may be warmed occasionally according to different applications. (¶54).
However, PANG is silent to the use of a some kind of temperature sensor's explicit coordination with the container temperature control system.  (see Claim Interpretation section above). 	
	Therefore, PANG fails to disclose wherein the container temperature control system comprises a container temperature detection and control device, for detecting a temperature of the bioprinting material container and feeding the detected temperature back to the heat exchange device to form a closed loop control of the temperature of the bioprinting material container.
	TEUNG teaches a temperature detection and control device (560/570; ¶49–50's " Proportional-Integral-Derivative (PID)"), for detecting a temperature of printing material (¶49) 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of TEUNG with the general disclosure of PANG for the benefit of precise temperature control of the dispensed material (as taught by TEUNG at ¶81).
As to claim 9, PANG and TEUNG make obvious the bioprinter temperature control system according to claim 1.
PANG further discloses further comprising a nozzle temperature control system (the other of Figure 1’s 25 discussed at ¶52 and Figure 2’s 44 discussed at ¶54 meet this limitation) for controlling a temperature of the nozzle of the bioprinter (28), such that a temperature of the nozzle conforms to the desired temperature of the biological printing material (¶52–53). (see Claim Interpretation section above).
	As to claim 10, PANG and TEUNG make obvious the bioprinter temperature control system according to claim 9.
PANG further discloses wherein the nozzle temperature control system comprises a nozzle heat conducting block (lower portion of 44) provided on an outer periphery of the nozzle (Figure 2). (see Claim Interpretation section above).
As to claim 11, PANG and TEUNG make obvious the bioprinter temperature control system according to claim 1.
PANG further discloses wherein the flow channel temperature control system comprises a flow channel heat conducting block (lower portion of 44), provided on an outer periphery of a flow channel between the outlet of the bioprinting material container (Figure 2). (see Claim Interpretation section above).
As to claim 12, PANG and TEUNG make obvious the bioprinter temperature control system according to claim 1.
PANG further teaches using multiple bioprinting material containers as part of a 3D Printer (see Figure 13's and ¶84)—providing motivation to duplicate the structure arrived at in claim 1 above. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to arrive at the limitations of claim 1 duplicated for the benefit of manufacturing the system taught in PANG's Figure 13. (The mere duplication of known parts will has no patentable significance unless a new or unexpected result is produced. See MPEP 2144.04).
Therefore, PANG and TEUNG, by making obvious the limitations of claim 1 duplicated, is considered to arrive at wherein the container temperature control system is a first container temperature control system and the bioprinter temperature control system further comprises a second container temperature control system independent of the first temperature control system, wherein the first temperature control system  is configured to perform temperature control on a first material container of the bioprinting material container, and  the second container temperature control system is configured to perform temperature control on a second material container of the bioprinting material container.

Allowable Subject Matter
The Non-Final Rejection mailed on 12/01/2020 indicated that claims 3–7 and 13 possess allowable subject matter. The substance of the previous indication of allowable subject matter is reproduced below for the read's convenience:
s 3–7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating claim 3 allowable is that the prior art fails to provide the teachings, suggestions, motivations, or other rationales to arrive at a heat exchange member and a dissipation device with the above structure of claim 1. 
With respect to claim 3, this claim recites “second side of the heat exchange member is connected with the heat dissipation device.” The scope of this limitation is not limited to direct physical contact between the heat exchange member and the heat dissipation device. Rather, the scope is encompasses the heat exchange member contacting a plate which is associated with the heat dissipation device. This is consistent with the Applicant’s specification and dependent claim 4. 
PANG and TEUNG make obvious the bioprinter temperature control system according to claim 1.
PANG discloses the heat exchange device comprises a heat exchange member (45), wherein the heat exchange member is configured to heat or cool the bioprinting material container (Peltier cooling-and-heating elements; ¶54).
PANG’s heat exchange member is a Peltier cooling-and-heating element (¶54). One of ordinary skill in the art would understand that a Peltier cooling-and-heating element is a functional equivalent to the semiconductor refrigeration devices disclosed by the Applicant (see Page 12 of Applicant’s original specification, filed on 06/29/2018 and annotated “Substitute PANG’s heat exchange member meets the claimed heat exchange member. (see Claim Interpretation section above).
The obvious combination above would arrive the first heat equalizing plate is disposed between the bioprinting material container and a first side of the heat exchange member (a copper plate on the inner surface of PANG’s 45). 
The second side of PANG’s 45 is taught as being disclosed with a second heat equalizing plate (44) but not a heat dissipation device, the heat dissipation device for transferring heat between the heat exchange member and the environment. 
The claimed a heat dissipation device is designed to remove heat from the system (see Figure 1 – 4’s 13 and 131 and page 15 of the Applicant’s original specification, filed on 06/29/2018 and annotated “Substitute Specification – Marked-up Version.”).
It would not have been obvious to further modify PANG to arrive at to include a heat dissipation device because PANG’s heat exchange member is capable of heating and cooling the relevant area.  Specifically, PANG discloses "one purpose of the temperature controlled enclosure is to control the temperature of the bioink 22 (e.g., cells and/or matrix) at a desired level, which is cold most of time and may be warmed occasionally according to different applications." (¶54). Therefore, it would not have been obvious incorporate additional heat dissipating device because the structure would be superfluous. Restated differently, one of ordinary skill in the art when looking at the disclosures of PANG would just use PANG’s apparatus instead of modifying it to have an additional heat dissipation device. The following teachings are relevant but fail to remedy the above deficiency for the same reason: 
CHEN CN 2521042 (of record) (reference to paragraphs being made to the attached machine translation) is considered the closest prior art relevant to the Applicant's CHEN teaches a container temperature control system (¶6) comprising a heat exchange device (11, 13, and 12), for exchanging heat with a printing material container (¶18); and a first heat equalizing plate (Figure 6, 10; ¶18), provided between the printing material container (see structure above 9 in Figure 6 and ¶18)) and the heat exchange device, wherein the first heat equalizing plate is configured to uniformly transfer heat between the heat exchange device and the bioprinting material container (¶18). It warrants repeating that no matter how relevant these teachings may be to the applicant’s disclosure, they would not have been obvious to incorporate the teachings of CHEN (in place of PANG’s 45 or on the outside of PANGS 44) into the disclosure of PANGs  heat exchange device because PANG’s heat exchange device is already disclosed as being capable of heating and cooling bioprinting material. CHEN’s teachings do not offer an improvement to motivate one modify the structure already existing in PANG. Restated differently, one of ordinary skill in the art when looking at the disclosures of PANG and CHEN would just use PANG’s apparatus instead of modifying it with any of the teachings of CHEN.
CN 104802413 (of record)  teaches heat dissipation fins about the print head;
CN 106863772 (of record)  teaches two nozzle assemblies within heat exchanging devices;
JP  2001018257 (of record) teaches an injection molding nozzle with a heat exchanger that is a semiconductor between metal plates 
US 20120089238 (of record) teaches a plurality of bioprinting material containers (Figure 2) and respective temperature controlling means (20/21/22);
US 20150096717 (of record) teaches an fused deposition modeling print head and with heat dissipation devices (Figure 3);
US 20150108687's (of record) Figure 38 illustrates a broken down extruder assembly with a heatsink (810) and a fan (812) with an air outlet disposed opposite to a printing platform;
US 20150165676 (of record) radiation fan is illustrated in Figure 2  160;
US 20150331412 (of record) heat dissipation device illustrated in Figure 8;
US 20160193778's (of record) Figure 7 illustrates a heat dissipation device and fan; 
US 20170157826's (of record)  Figure 3 illustrates a blown up version of print head with a  cool end heat sink 7 and cooling fan 6 (claims 5–6) and heater 21 inside heater block 19 and finally extruded in liquid form through nozzle 22 (claim 10); 
US 20180281280 (of record) is very similar but claims priority back to 4/4/2017 and does not qualify as prior art;
 TEUNG PG Publication No.  20030128267 (of record) further teaches a heat sink (590) and other relevant structures. This structure also would not have been obvious to incorporate for the reasons stated above. 
Further, TEUNG does not lend itself to be in primary reference because it fails to disclose a flow channel temperature control system in a manner consistent with the Applicant's speciation (see Claim Interpretation section above) and TEUNG's container temperature control system (580/582) does not lend itself to possessing both a heat exchange member and heat dissipation device (see Claim Interpretation section above) absent impermissible hindsight.

Claims 4 – 7 and 13 depend from claim 3 and are allowed for the same reasons.


Response to Arguments
Claim Objections 
The Office Action, mailed 12/01/2020, objected to claim(s) 4 because of various informalities.
The Examiner would like to thank the Applicant for amending the claim(s) to provide greater consistency.  The objection(s) referenced above is/are withdrawn. 

Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim(s) 12 was/were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The Examiner would like to thank the Applicant for amending the claim(s) at issue.  The rejection(s) made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the Non-Final Rejection, mailed 12/01/2020, is/are moot and withdrawn.  

Claim Rejections - 35 USC § 103
Claims 1 and 8–12 remain  rejected under 35 U.S.C. 103 as being unpatentable over PANG PG Publication No. 20180243478 (of record) in view of TEUNG PG Publication No.  20030128267 (of record).
Applicant’s arguments, bottom of page 7, filed 02/16/2020, have been fully considered. However, these arguments are not persuasive for the reasons set out below:

The Office Action contends that the mounting hardware 520 described in Teung is analogous to the "first heat equalizing plate" of claim 1. (Id.). Most notably, the mounting hardware 520 of Teung is not described as being capable of uniformly transferring heat. As described in Tueng, the mounting hardware 520 is "made of a thermally conductive material such as copper." However, Teung makes no mention of the mounting hardware 520 transferring heat uniformly. None of the other references of record cure this deficiency.
In contrast, a bioprinter temperature control system according to the disclosure of the present application may uniformly control the temperature of a bioprinting material container (e.g., bioprinting material container 4), thereby improving the survival rate of the printing material, ensuring the biological function of the printing material, and preventing the printing material from clogging in the bioprinting material container, which improves the operational reliability of the bioprinter. (See as-filed application at pp. 7-8).
(See page 7 of Applicant's remarks filed on 02/16/2021). The Examiner respectfully submits that the previous rejection established a prima facie case of obviousness. It is the Appellant’s burden to come forward with arguments and/or evidence to rebut the prima facie case. (MPEP 2145). The Examiner acknowledges that Teung makes no mention of the mounting hardware 520 transferring heat uniformly. The Applicant agrees that that Tueng generally makes obvious a copper mounting plate.  One of ordinary skill in the art understands that copper is an excellent conductor of heat and is so "configured to uniformly transfer heat. "Therefore, Tueng's copper mounting plate meets the broadest reasonable interpretation of a first heat equalizing plate configured to uniformly transfer heat
	The arguments of counsel, though possessing evidentiary weight as a possible admission, cannot take the place of evidence in the record. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.
	Therefore, the above referenced rejection(s) made under 35 U.S.C. 103 in the Non-Final Rejection, mailed 12/01/2020, is/are maintained.  

	
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150037445's (of record) Figure 22 illustrates a plurality of bio printing material containers (claim 12);
US 20160236408's (of record) Figure 13 illustrates an arrangement relevant to claim 12;
US 20170172765  (of record) Figure 9 is relevant to claim 12;
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743